Citation Nr: 0012786	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1989, for an award of a 30 percent disability rating for 
vitiligo of the face, arms, and legs.  

(The issue of whether the March 1998 decision of the Board of 
Veterans' Appeals that increased the disability rating for 
vitiligo of the face, arms, and legs to 30 percent should be 
revised or reversed on the grounds of clear and unmistakable 
error is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1, 1985 to February 3, 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a June 1986 rating decision, the RO awarded service 
connection for vitiligo and assigned a 0 percent disability 
rating.  The veteran was notified of this rating action but 
did not appeal.  

3.  On November 22, 1989, the RO received the veteran's claim 
for an increased disability rating for vitiligo.  

4.  It is not factually ascertainable that the veteran was 
entitled to an increased rating at any time during the one-
year period prior to November 22, 1989.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
1989, for an award of a 30 percent disability rating for 
vitiligo of the face, arms, and legs have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400 (1999).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Briefly, the RO established service connection for vitiligo 
in a June 1986 rating decision and assigned a noncompensable 
(0 percent) rating at that time.  In a May 1992 rating 
decision, the RO increased the disability rating to 10 
percent, effective from October 22, 1989.  In a March 1998 
decision, the Board awarded an increased rating, from 10 
percent to 30 percent, for vitiligo of the face, arms, and 
legs.  In the decision, the Board referred to the RO the 
veteran's December 1992 claim for an earlier effective date 
of the increase awarded in May 1992.  In a June 1998 rating 
decision, the RO issued a rating decision in which the 30 
percent rating awarded by the Board was made effective from 
October 22, 1989.  The RO denied entitlement to an earlier 
effective date for the increase.    

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As discussed above, the RO originally granted service 
connection for vitiligo in a June 1986 rating decision.  It 
awarded a noncompensable disability rating effective from 
February 4, 1986, the date of receipt of the original 
compensation claim.  The RO notified the veteran of this 
rating action, but he did not appeal the decision.  
Therefore, the rating decision of June 1986 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Accordingly, an effective date of an increased 
rating may not be assigned prior to the issuance of that 
decision.    

The next communication or evidence of record is the veteran's 
claim for an increased rating for vitiligo, which the RO 
received on November 22, 1989.  Thus, the effective date of 
the increase is November 22, 1989, unless entitlement to an 
increase os factually ascertainable within the one-year 
period before November 22, 1989.  In this case, however, all 
of the evidence received in connection with the claim for an 
increase was dated after November 22, 1989.  Therefore, 
entitlement to an increase is not factually ascertainable 
before that time.  Accordingly, the earliest effective date 
is the date of receipt of the claim, November 22, 1989.  

The Board observes that the RO has established an effective 
date of October 22, 1989, based on the date of receipt of the 
reopened claim.  A thorough review of the claims folder 
failed to reveal any reopened disability claim received on 
that date.  It is possible that this discrepancy represents 
an administrative or other type of error.  To avoid working a 
detriment to the veteran, the Board will not disturb the RO's 
finding.    


ORDER

Entitlement to an effective date earlier than October 22, 
1989, for an award of a 30 percent disability rating for 
vitiligo of the face, arms, and legs, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

